Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 2/18/2022 with a priority date of 1/11/2005 and 10/14/2005.
Claims 1-30 are currently pending and have been examined.
Claims 1-30 are rejected under 35 USC 103 as obvious over Singh and Kotas. 
The Office Action also includes an alternative rejection of Claims 1-30 under 35 USC 103 as obvious over Singh, Kotas and Little. 
Claims 1-30 are rejected under 35 USC 101.
The record is clear that universal resource identifier, universal resource locator, and universal resource name, in claim2, have the same meaning as uniform resource identifier, uniform resource locator, and uniform resource name, which is sufficient to overcome the indefiniteness issue.

Priority
	The applicant asserts priority from 17 applications ranging from 30 to well over 100 pages that include continuations, continuations-in-part, and provisional applications that date as far back as 1/11/2005 and 10/14/2005. Examiner has reviewed these applications, particularly the earlies provisional applications and finds the bulk of disclosures in the parent applications describe applying concept similar to a unique persistent universal name identifier (UPUNI) to the broad concepts claimed in this application, most of which were disclosed in the earlier  The claims in this application are not directed to the use of UPUNI or using something like it. Over the series of 17 applications the specifications have been redrafted to appear that the applicant had invented the concepts claimed in this application and/or invented a combination of these concept, which is simply not the case. Examiner finds that under the broadest reasonable interpretation, there is support of the concepts that are claimed in this application, and the claims have been examined in view of the provisional applications filed on 1/11/2005 and 10/14/2005.
	However, the prior applications disclosed the steps being claimed in regards to a digital object identifier and failed to even use the term reference target identifier. In view of claim 2 a reference target identifier is interpreted a broad term that includes a digital object identifier. Therefore there is support in the prior applications if the reference target identifier is a digital object identifier, but there does not appear to be support for the steps in the independent claims if the reference target identifier is a universal name identifier, universal resource identifier, universal resource locator or universal resource name, which means the priority date for the claims would be 12/17/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception 
Step 1: Claims 1-28 recite an apparatus and includes a processor along with memory, 28 suggests a computer readable (non-transient) medium and includes a processor, claim 29 uses the term means but that claim recite a processer so the claims are not interpreted under 112(f), and claim 30 recites a process that includes a processor. Each independent claim is interpreted as software and the claimed processor provides sufficient structure to execute the software. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: The claims include the abstract idea of generating a hierarchy menu of items each having an identifier where the menu items are links to effect a purchase and configured to trigger interactions with an advertisements. The links are verified and the hierarchy menu is distributed. Data about a number of impressions and which menu time is engaged is obtained, and the menu item in the initial hierarchy menu is updated based on usage. Dependent claims recited types of items and identifiers, ways of bring the menu items to the user, types of usage, tracking metrics, reporting metrics, type of updating, constraints on updating, and rules for arranging menu items.
The claims present items (i.e. data) in a first hierarchal order, receive statistics (i.e. gather data) related to engagement then update the hierarchal order. This concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite processors, memory and a communication network that generate data, distributes the data, obtain data usage the update the data, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The claims also recite an ordered combination that includes a “widget”, which is a broad term that can refer to either any GUI (graphical user interface) element or a tiny application that can display information and/or interact with the user, and claims generally describe an environment where involving storing data structures and identifiers that are linked to menu items and distributed via a communication network. Although this suggests an environment that is computerized in nature the combination amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of sending and receiving data over a network, even with these additional elements the claims does no amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps for presenting menu, gathering information and updating a menu.
Step 2B: 

Further the ordered combination of menus and identifiers linking data to menus offering nothing more than generally linking, as well as data gathering and presenting results. For instance, a data-gathering step that is limited to a particular data source (hierarchy menus) or a well-known technique (identifiers) is a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).
Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitations because the additional elements merely limit the concept to computerized devices for receiving and sending data over a network. 
The claims display an initial hierarchy menu; gather impression and usage data about users; the impression and usage data is then used to update the hierarchy. See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides another example of claims that also used technology allowing user to interacted with displayed data and the claims also provided a particular technological environment. In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 2002/0165849; Hereafter: Singh) in view of Kotas et al. (U.S. 2003/0204449; Hereafter: Kotas).
As per Claim 1, 28, 29 and 30: Singh in view of Kotas discloses the following limitations; 
1.    A user interface menu generation apparatus, comprising: at least one memory;
a component collection stored in the at least on memory; at least one processor disposed in communication with the memory, the at least one processor executing instructions from the component collection, the component collection structured with processor-executable comprising: See, [0195].
28. A user interface menu generation processor-readable, non-transient medium, the medium storing a component collection, the component collection storage structured with processor-executable instructions comprising: See, [0195].
29. A user interface menu generation processor-implemented system, comprising: 
means to store a component collection; See, [0195].means to process processor-executable instructions from the component storage structured with process processor-executable instructions, including: See, [0195].
30. A user interface menu generation process, including processing processor-executable instructions via at leat on processor from a component collection stored in at least one memory, the component collection storage structured with processor-executable instructions comprising: See, [0195].
Claim 1, 28, 29 and 30 differ only in the preambles and the claims include the same limitations. The citations set forth below are applied to the corresponding limitations of  
Claims 1, 28, 29 and 30 respectively.
Singh discloses generate, via the at least one processor, an initial hierarchy menu data structure of graphical user interface menu item widgets where each menu item has a reference target identifier, 
in which the menu items are links to effect a purchase, 
in which the hierarchy of menu items is structured for activation triggered interaction with an ad;…distribute, via a communications network, the initial hierarchy menu data structure for consideration by menu viewers; 
Examiner’s note: The applicant’s published specification at [0126] discloses “pop-up menu widget populated with menu items…Using the scripting language call to a UI widget call for a menu, the menu specification items are placed into the code calling for the widget so that the UI pop-up menu widget displays the items specified”, at [0164] discloses “a widget implemented with DHTML and JavaScript”, at [1565] disclose “Computer interaction interface elements such as buttons, check boxes, cursors, graphical views, text fields, and windows (collectively referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer hardware and operating system resources, and status.”
The claims recite “graphical user interface menu item widgets”, which does not limit the widget to the pop-up menu in the specification at [0126] because a pop-up menu widget is a menu of multiple items within the pop-up menu widget and the claimed item widgets are the items themselves. Therefore, the claimed widget is interpreted in view of [1565] and one skilled in the art would understand “widget” as a broad term that can refer to either any GUI (graphical user interface) element or a tiny application that can display information and/or interact with the user. A widget can be as rudimentary as a button, scroll bar, label, dialog box or check box; or it can be something slightly more sophisticated like a search box, tiny map, clock, visitor counter or unit converter. 
At [0233] Sign discloses a ranked list of text fields 710a-710h and “710a in a search result list consists of a description 720 of the web site, preferably comprising a title and a short textual description, and a hyperlink 730 which, when clicked by a searcher, directs the searcher's browser to the URL where the described web site is located… The "click through" of a search result item occurs when the remote searcher viewing the search result item display 710 of FIG. 7 selects, or "clicks" on the hyperlink 730 of the search result item display 710”. In Signh 720 is a title (i.e. text or a label that displays information) including a hyperlink (i.e. an element to interact with the user) that is displayed in a ranked list on graphical user interface, which is well within the scope of the widget in disclosed in [1565] and what one skilled in the art would understand the term “item widgets” to encompass. To be clear, 720 comprises a title “We Buy and Sell Zip Drives” and a interaction interface 
Singh does not disclose verify that the initial hierarchy menu datastructure’s reference target identifiers and associated menu item information are valid; 
However Kotas discloses verifying and validating that an identifier is associated with  menu item information. See, “The foregoing association of product listings to individual product detail pages is preferably accomplished through the use of product IDs. The product IDs can include Uniform Product Codes (UPCs), ISBNs, and other types of standard product codes. For purposes of uniformity, even if a product already has a standardized ID (ISBN, UPC, etc.) associated with it, each product in the catalog is preferably assigned a store standard ID referred to herein as an "ASIN." For other products that lack a standardized ID, the operator of the marketplace system may generate and assign ASINs.” [0062]. See, [0085] for search results for products. See, [0137-0143] for a verification and validation process. Product detail pages are linked to product listings via product IDs, which are unique and in some cases universal identifiers. The process matches the product ID of the detail page to the product ID of the listing page causing the listing to thereafter appear in the search results and on the product's detail page. When the loader is unable to find a matching product record in the product database, the loader performs some actions and returns a report indicating the success or failure of each attempt to add a new marketplace listing.
Singh discloses obtain menu viewer’s usage tracking indicia datastructure of the initial hierarchy, 
in which the menu viewer’s usage tracking indicia datastructure includes a number of impressions made by menu items, 
in which the menu viewer’s usage tracking indicia datastructure includes which menu item is widgets engaged;  See, “The presentation of a listing to a user is counted as an impression. If a listing is on a following page, and the user does not search beyond the current page, then this does not count as an impression. Other definitions may be used as well. If the rank of a listing changes, then the number of impressions for the listing can be reset to zero. This is at the discretion of the advertiser.” [0076]. See, “Other definitions of clicking may be used as well. If a searcher clicks on a matching listing, then this is counted as a click for the listing. If the rank of a listing changes, then the number of clicks for the listing can be reset to zero. This is at the discretion of the advertiser.” [0087]. See, “Furthermore, the reports may also include key data, such as: search terms, URLs, bids, current ranks, and number of clicks, number of searches done for the search term, number of impressions (times that the search listing appeared in a search result list), and click through rate (defined as Number of Clicks/Number of Impressions). Preferably, the report is available in at least HTML view options for viewing via a browser program, printing, or downloading.” [0249]. See, See, “The clicks on a search listing may be tracked via implementation of a software counting mechanism as is well known in the art. Clicks for all search listings may be tracked over time, this data may be used to generate estimated numbers of clicks per month overall, and for individual search terms.” [0246].
Singh discloses provide an update to the graphical user interface menu item widgets in the initial hierarchy menu datastructure based on the indicia of usage. See, “Finally, a rank value is a value generated dynamically, preferably by the processing system 34 of the account management server 22 shown in FIG. 1, each time an advertiser places a bid or a search enters a search query. The rank value of an advertiser's search listing determines the 
Therefore, from the teaching of Kotas, it would have been obvious to one having ordinary skill in the art at the time the invention was made for hierarchal menu and the tracking of clicks and impressions, as disclosed by Singh, to verify and validate the link, as taught by Kotas, for the purpose of allowing the system to associate all of the seller listings for a particular product using an identifier, such as a UPC (Universal Product Code) or other product identifier. [0007].

As per Claim 2: Singh in view of Kotas discloses the following limitations; 
Singh discloses 2.    The apparatus of claim 1, in which menu items may include any of: graphics, video, forms, composite media, and See, “Such hyperlinks are located within the web pages 30 and provide an automated way for the user to enter the URL of another page and to retrieve that page. The pages can be data records including as content plain textual information, or more complex digitally encoded multimedia content, such as software programs, graphics, audio signals, videos, and so forth.” [0193].
Singh discloses in which the reference target identifier is any of: digital object identifier, universal name identifier, universal resource identifier, universal resource locator, universal resource name. Examiner’s note: The terms “universal resource locator” and “uniform resource locator” are often used to describe a web address, which is a reference to a web resource that specifies its location on a computer network and a mechanism for retrieving content. Similar issues exists between a universal resource identifier and uniform resource identifier aw wells as universal resource name and uniform resource name. 


As per Claim 3: Singh in view of Kotas discloses the following limitations; 
Singh discloses 3.    The apparatus of claim 1, in which menu items relate to any of: internal product information, external information, government information, medical patient information, content management information, RFID information, personal identity information, military information, document management information. See, “The clicks condition monitors the aggregate number of user clicks for a set of listings of an advertiser in a given interval. At the start of every time interval the accumulated clicks are zero. The starting point of each time interval is at the discretion of the marketplace operator. 

As per Claim 4: Singh in view of Kotas discloses the following limitations; 
Singh discloses 4.    The apparatus of claim 1, in which menu items may include information from a back-end server. See, “These pages reside on web servers and are accessible via the Internet. The web is therefore a vast database of information dispersed across countless individual computer systems that is constantly changing and has no recognizable organization or morphology. Computers connected to the Internet may access the web pages via a program known as a browser, which has a powerful, simple-to-learn graphical user interface. One powerful technique supported by the web browser is known as hyperlinking, which permits web page authors to create links to other web pages which users can then retrieve by using simple point-and-click commands on the web browser.” [0005]. See also. [0190].

As per Claim 5: Singh in view of Kotas discloses the following limitations; 
Singh discloses 5.    The apparatus of claim 4, in which the back-end server is a knowledge-management system. See, “The block diagram of FIG. 1 therefore shows a distributed system 10 comprising a plurality of client computers 12, a plurality of advertiser 

As per Claim 6: Singh in view of Kotas discloses the following limitations; 
Kotas discloses 6.    The apparatus of claim 4, in which the menu items include live inventory. See, “The marketplace system may also provide a bulk uploading service for allowing volume marketplace sellers, such as large merchants, to include their inventories in the listings of the online marketplace without having to browse to the associated product descriptions in the catalog.” [0070]. See, “If persistent marketplace listings are supported, the system may also decrement an inventory count associated with the listing. Once this inventory count reaches zero, the marketplace listing is removed from the catalog.” [0052].

As per Claim 7: Singh in view of Kotas discloses the following limitations; 
Singh as well as Kotas disclose 7.    The apparatus of claim 1, in which the hierarchy of menu items is brought about by any of: a banner advertisement, a sponsored advertising link, a media player, a document, consultants employing a menu building user interface, marketing analysts employing a menu building user interface. Examiner’s: A search interface is within the scope of document and the interface shown in Figure 9 and the reports are interfaces used by consultants and marketing analysts, See, [0239-0251] but Kotas is additional cited. See, “The volume seller systems 510 may be any of the foregoing types of user systems 505, or a combination thereof. Typically, the volume seller system 510 will include an inventory management system 535 which stores and tracks information regarding the inventory of the volume seller, such as, for example, product information, product IDs, quantities, and if applicable, product conditions. In one embodiment of the marketplace web site, a volume seller may export its inventory data into a spreadsheet (or create the spreadsheet manually), and then upload the spreadsheet to the marketplace web site system 515 to create the associated marketplace listings. Although bulk uploading support for volume sellers is preferably provided, such support may be omitted.” [0112]. See also, [0154].

As per Claim 8: Singh in view of Kotas discloses the following limitations; 
Kotas discloses 8.    The apparatus of claim 1, in which the viewers’ usage indicia includes any of: users’ purchasing behavior, independently-recorded user preference information. See, “In one embodiment, the "product relatedness" data used to implement this feature is generated automatically by periodically analyzing browsing histories of users to identify products that are frequently viewed during the same browsing session. For example, products A and B may be deemed related because a large percentage of users who viewed A also viewed B during the same session. An important attribute of this method is 

As per Claim 11: Singh in view of Kotas discloses the following limitations; 
Singh discloses 11.    The apparatus of claim 1, in which the viewers’ usage indicia includes metrics recorded by a site hosting the menu. See, “For example, daily reports are available for the each of the immediately preceding 7 days, weekly reports for the preceding four weeks, monthly reports for the preceding twelve months, and quarterly reports for the last four quarters. Additional reports may also be made available depending on advertiser interest. Other predefined report types may include activity tracked during the following time periods: Since Inception of the Account, Year To Date, Yearly, Quarter To Date, Month To Date, and Week to Date. Report Categories may include a Detail Report, viewable by Advertiser Account, by Search Listing, and by URL, and a Summary Report, viewable by Advertiser Account and by Subaccount. The reports may include identification data such as advertiser account and subaccount name, the dates covered by the report and the type of report. In addition, the reports may include key search listing account data such as current 

As per Claim 12: Singh in view of Kotas discloses the following limitations; 
Singh discloses 12.    The apparatus of claim 11, in which the metrics include any of: analyzing based on time of day, geographical location of site visitors. See, “FIG. 18 is a flow diagram illustrating a method for checking clickthrough rate (CTR) conditions. Clickthrough rate is the number of clickthroughs for a search listing in a specified time period divided by the specified time period, such as clicks per hour or clicks per day. The method begins at block 1800.” [[0352]. See, “For example, daily reports are available for the each of the immediately preceding 7 days, weekly reports for the preceding four weeks, monthly reports for the preceding twelve months, and quarterly reports for the last four quarters. Additional reports may also be made available depending on advertiser interest. Other predefined report types may include activity tracked during the following time periods: Since Inception of the Account, Year To Date, Yearly, Quarter To Date, Month To Date, and Week to Date. Report Categories may include a Detail Report, viewable by Advertiser Account, by Search Listing, and by URL, and a Summary Report, viewable by Advertiser Account and by Subaccount. The reports may include identification data such as advertiser account and subaccount name, the dates covered by the report and the type of report. In addition, the reports may include key search listing account data such as current balance, 

As per Claim 13: Singh in view of Kotas discloses the following limitations; 
Singh discloses 13.    The apparatus of claim 1, in which the viewers’ usage indicia is effected by tracking of the menu viewer’s usage of the initial hierarchy. See, “The clicks on a search listing may be tracked via implementation of a software counting mechanism as is well known in the art. Clicks for all search listings may be tracked over time, this data may be used to generate estimated numbers of clicks per month overall, and for individual search terms. For a particular search term, an estimated number of searches per day is determined and is multiplied by the cost of a click.” [0246]. See, “The state of the condition is preferably automatically tracked or monitored until a change in the condition is detected. Subsequently, a notification is sent to the advertiser to alert of the change or some other action is taken by the system.” [0257].

As per Claim 14: Singh in view of Kotas discloses the following limitations; 
Singh discloses 14.    The apparatus of claim 13, in which tracking includes any of: an amount of time a menu item is considered, a number of times a menu item is selected, a number of times a menu item is passed over. . See, “The clicks on a search listing may be tracked via implementation of a software counting mechanism as is well 

As per Claim 15: Singh in view of Kotas discloses the following limitations; 
Singh discloses 15.    The apparatus of claim 1, in which the update is performed automatically. See, “At block 1112, it is determined if X has an auto-correction defined for it by the advertiser. If so, control proceeds to block 1114, where the automatic corrective action specified by the advertiser is performed by the system. The corrective action can be any action specified by the advertiser. If, at block 1112, the condition associated with the variable X does not have an auto-correction, control proceeds to block” [0311].

As per Claim 16: Singh in view of Kotas discloses the following limitations; 
Singh discloses 16.    The apparatus of claim 13, in which the update is performed manually with a menu editor. See, “As shown in the campaign management menu 170 of FIG. 2, several choices are presented to the advertiser to manage search listings. First, in the " Change Bids" selection, the advertiser may change the bid of search listings currently in the account. The process invoked by the system for the change bids function is shown in FIG. 8. After the advertiser indicates the intent to change bids by selecting the " Change Bids" menu option, the system searches the user's account in the database and displays the search listings for the entire account or a default subaccount in the advertiser's account, as shown in step 810. Search listings may be grouped into subaccounts defined by the advertiser and may 

As per Claim 17: Singh in view of Kotas discloses the following limitations; 
Singh discloses 17.    The apparatus of claim 16, in which the menu editor displays tracking statistics. See, “For an advertiser who requires a more comprehensive report of search listing activity, the "View Report" option may be selected from the Advertiser Main Page 120 of FIG. 2. In an embodiment of the present invention, the "View Report" options generate reports comprehensive for up to one year preceding the current date. For example, daily reports are available for the each of the immediately preceding 7 days, weekly reports for the preceding four weeks, monthly reports for the preceding twelve months, and quarterly reports for the last four quarters. Additional reports may also be made available depending on advertiser interest. Other predefined report types may include activity tracked during the following time periods: Since Inception of the Account, Year To Date, Yearly, Quarter To Date, Month To Date, and Week to Date. Report Categories may include a Detail Report, viewable by Advertiser Account, by Search Listing, and by URL, and a Summary Report, viewable by Advertiser Account and by Subaccount.” [0249].

As per Claim 18: Singh in view of Kotas discloses the following limitations; 
Singh discloses 18.    The apparatus of claim 17, in which the tracking statistics include any of: a number of impressions made by menu items, a number of times a menu item is selected, an amount of time a menu item is considered, a number of times a menu item is passed over. See, [0249].

As per Claim 19: Singh in view of Kotas discloses the following limitations; 
Singh discloses 19.    The apparatus of claim 14, in which the menu editor displays usage constraints that limit how a menu item may be used. Examiner note: A first example of usage constraints are menu labels like 910, 920 and 908 that show the user what the changes effect. Another example is help that explain the menu features. Based on the next limitation another example is a limit or constraint on the content, such as search term, bid, rank bid to become #1.. See, “Finally, a preferred embodiment of the present invention implements an option for context specific help that the advertiser may request at any time the advertiser is logged in. The help option may be implemented as a small icon or button located on the system generated display page. The advertiser may click on the icon or button graphic on the display page to request help, upon which the system generates and displays a help page keyed to the function of the particular display the user is viewing. The help may be implemented as separate display pages, a searchable index, dialog boxes, or by any other methods well known in the art.” [0251]. See also Figure 9.

As per Claim 20: Singh in view of Kotas discloses the following limitations; 
Singh discloses 20.    The apparatus of claim 19, in which the usage constraints include any of: a number of impressions made by menu items, a number of times a menu item is selected, an amount of time a menu item is considered, a number of times a menu item is passed over. See, “Another example of a changed condition is when 

As per Claim 23: Singh in view of Kotas discloses the following limitations; 
Singh discloses 23.    The apparatus of claim 1, in which update includes any of: placement of sponsored advertising of menu items, arranging less popular menu items more prominently. See, “In a preferred embodiment of the present invention, the search result list also includes non-paid listings that are not placed as a result of advertiser bids and are generated by a conventional World Wide Web search engine, such as the INKTOMI, LYCOS, or YAHOO! search engines. The non-paid hypertext links may also include links manually indexed into the database 40 by an editorial team. Most preferably, the non-paid listings follow the paid advertiser listings on the search results page.” [0201].

As per Claim 24: Singh in view of Kotas discloses the following limitations; 
Singh discloses 24.    The apparatus of claim 23, in which update includes any of: arranging the menu items based on context, arranging the menu items to increase efficacy of the sponsored advertising. See, “Preferably, the rank value is assigned through a process, implemented in software, that establishes an association between the bid amount, the rank, and the search term of a search listing. The process gathers all search listings that match a particular search term, sorts the search listings in order from highest to lowest bid amount, and assigns a rank value to each search listing in order.” [0234].

As per Claim 25: Singh in view of Kotas discloses the following limitations; 
Singh discloses 25.    The apparatus of claim 23, in which the placement of sponsored advertising is based on any of: context, increased prominence, higher bids for ad placement, locations that have been determined to be most effective through tracking, subject to usage constraints. See, “Preferably, the rank value is assigned through a process, implemented in software, that establishes an association between the bid amount, the rank, and the search term of a search listing. The process gathers all search listings that match a particular search term, sorts the search listings in order from highest to lowest bid amount, and assigns a rank value to each search listing in order.” [0234].

As per Claim 26: Singh in view of Kotas discloses the following limitations; 
Singh discloses 26.    The apparatus of claim 1, in which update includes any of: placing menu items to increase efficacy, arranging the menu items to increase efficacy, placing menu items based on context. See, “Ideally, web site promoters should be able to control their placement in search result listings so that their listings are prominent in searches that are relevant to the content of their web site…The higher an advertiser's position on a search result list, the higher likelihood of a "referral"; that is, the higher the likelihood that a consumer will be referred to the advertiser's web site through the search result list.” [0015]. See, “The rank of a search listing is the ordinal positioning of the search listing among a group of search listings matching the searcher's search term. Higher or better listed search listings are displayed higher on a page and earlier on a number of pages of search listings. The system of the present embodiments determines the actual rankings and actual CPC's. The 

As per Claim 27: Singh in view of Kotas discloses the following limitations; 
Singh discloses 27.    The apparatus of claim 24, in which the context is based on any of: content of references targeted by menu items in the hierarchy of menu items, other menu items within the hierarchy of menu items. See, “The search listing 344 corresponds to a search term /bid pairing and contains key information to conduct the online competitive bidding process. Preferably, each search listing comprises the following information: search term 352, web site description 354, URL 356, bid amount 358, and a title 360. The search term 352 comprises one or more keywords which may be common words in English (or any other language). Each keyword in turn comprises a character string. The search term is the object of the competitive online bidding process. The advertiser selects a search term to bid on that is relevant to the content of the advertiser's web site. Ideally, the advertiser may select a search term that is targeted to terms likely to be entered by searchers seeking the information on the advertiser's web site, although less common search terms may also be selected to ensure comprehensive coverage of relevant search terms for bidding.” [0021].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kotas further in view of Weltzman et al. (U.S. 2002/0099605; Hereafter: Weltzman).
As per Claim 9: Singh in view of Kotas and Weltzman discloses the following limitations; 
9.    The apparatus of claim 1, in which the viewers’ usage indicia includes independently-recorded user information that is associated with a category of users. Examiner note: Kotas discloses categories of products, storing data about product purchases and storing information about a user. See, [0121]. A secondary reference is cited to explicitly recited a category of user.
However Weltzman discloses See, “The method may also include providing advertisers with statistical information relative to user demographics for users who responded to a particular advertisement. In one embodiment, the member demographics may be used by advertisers to target particular advertising campaigns to members based on member demographic information. Likewise, demographic information entered by advertisers may be used by the administrator or other advertisers to target advertising information to those advertisers using the search engine.” [0015]. See, “In one embodiment, the personal information includes at least an email address and demographic information which is voluntarily provided by the user during registration. Representative demographic information may include the user's age group, occupation, gender, marital status, hours spent online per week, primary residence, children per household, education level, income levels, number of online transactions completed, and hobbies. Of course, various other information may be collected based upon the particular application. To establish a member or registered visitor account, a unique user name and password may be selected or assigned by the system. The personal information, along with the user name and password, is then stored to a database as represented by block 30.” [0039].
Therefore, from the teaching of Weltzman, it would have been obvious to one having ordinary skill in the art at the time the invention was made for hierarchal menu and the 

As per Claim 10: Singh in view of Kotas and Weltzman discloses the following limitations; 
Weltzman discloses 10.    The apparatus of claim 9, in which the category of users include any of anonymized metrics analyzing a type of user by income, interests, demographics, preferences. See, “The present invention provides an incentive to the users to register as members and provide demographic information which can then be subsequently collected and provided in an anonymous fashion to the advertiser based on those users who respond to particular advertising campaigns. Because the advertisers are allowed to select keywords for search results listings and associated bid prices for relative placement in the results listings, the advertisers have more complete control over their advertising campaigns. Unlike other methods for advertising, the present invention supplies advertisers with real-time average demographic information for those users responding to their advertisements. The search engine encourages participation by members by rewarding members for registering and using the search engine based on responses to advertisements. The search engine preferably does not provide any identifiable personal information to the advertisers. Rather, personal information is kept strictly confidential with advertisers provided with only demographic information in an anonymous fashion.” [0086].

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kotas further in view of Lunt et al. (U.S. 2006/0004892; Hereafter: Lunt).
As per Claim 21: Singh in view of Kotas and Lunt discloses the following limitations; 
21.    The apparatus of claim 1, in which update includes arranging more popular menu items more prominently, and in which greater prominence includes any of: higher placement in a menu hierarchy, higher placement within a tier of a menu hierarchy. Examiner’s note: Signh discloses click through rate is considered to be a function of the rank of the search listing, paid listings ranked based on bid and non-paid listings where prominence is a function of relevance but the relevancy is based on keywords not popularity, which is interpreted as those results most selected.
However Lunt discloses popularity being used to rank content. See, “A key metric in evaluating the performance of search engines is relevance of the search results. Search engine developers are always striving to deliver search results that are relevant to the search query being processed. Consistent with this goal, there have been attempts to rank search results based on a number of different factors. One of the more popular ways to rank search results involves analyzing the location and frequency of keywords on a web page. Another frequently used technique is analyzing how web pages link to each other. A web page gets a ranking boost based on the number of other web pages that are linked to it. Click-through rates of search results are analyzed in some search engines. The general rule is: the higher the click-through rate, the higher the ranking.” [0006]. See, “If there are one or more matches, the algorithmic search results are re-ordered based on the frequency of "relevant" clicks on the hyperlinks associated with the search results and then served to the user. Frequency of clicks is equal to the number of prior clicks on a hyperlink divided by the 
Therefore, from the teaching of Lunt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for hierarchal menu and the tracking of clicks and impressions, as disclosed by Singh in view of Kotas, to rank content based on popularity being measured by click, as taught by Lunt, for the purpose of improving performance and relevance of content.

As per Claim 22: Singh in view of Kotas and Lunt discloses the following limitations; 
Lunt discloses 22.    The apparatus of claim 21, in which more popular menu items are menu items that have been selected more frequently. See, [0006, 0057].

Alternative Claim Rejections - 35 USC § 103
Claims 1-9, 12-20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 2002/0165849; Hereafter: Singh) in view of Kotas et al. (U.S. 2003/0204449; Hereafter: Kotas) further in view of Little et al. (U.S. 2005/0262428; Hereafter: Little)  .

In the interest of compact prosecution examiner provides the following alternative rejection. Claims 9, 10, 21 and 22 would be rejected consistant with the references set forth above.

As per Claim 1, 28, 29 and 30: Singh in view of Kotas and Little discloses the following limitations; 
 1.    A user interface menu generation apparatus, comprising: at least one memory; a component collection stored in the at least on memory; at least one processor disposed in communication with the memory, the at least one processor executing instructions from the component collection, the component collection structured with processor-executable comprising: See, [0195].
Singh discloses 28. A user interface menu generation processor-readable, non-transient medium, the medium storing a component collection, the component collection storage structured with processor-executable instructions comprising: See, [0195].
Singh discloses 29. A user interface menu generation processor-implemented system, comprising: means to store a component collection; See, [0195].means to process processor-executable instructions from the component storage structured with process processor-executable instructions, including: See, [0195].
Singh discloses 30. A user interface menu generation process, including processing processor-executable instructions via at leat on processor from a component collection stored in at least one memory, the component collection storage structured with processor-executable instructions comprising: See, [0195].
Claim 1, 28, 29 and 30 differ only in the preambles and the claims include the same limitations. The citations set forth below are applied to the corresponding limitations of  
Claims 1, 28, 29 and 30 respectively.
Singh does not disclose generate, via the at least one processor, an initial hierarchy menu data structure of graphical user interface menu item widgets where each menu item has a reference target identifier, 
 a widget (pop-up window, pop-under window, dialog box, etc.) geared towards web-based presentation platforms such as DHTML and Flash. See, [0020] for selecting keywords (menu items) using word ranking based on popularity and search engine queries, and pricing of words from advertising networks. See, [0021] for advertising information including target words, words of brands or products and the services widget may expand itself in a tree-like manner and associated keywords may periodically be rotated in order to evaluate and optimize user click-through-rates. See, [0029] for a list of java script code modules that include providing a pop-up list (e.g., a DHTML layer) of related searches, providing a weighting function for ranking keywords based on the volume of searches, weighting on price, rotating through keywords to determine which ones provide the best click-through-rates; rotating through top-related keywords; determining related keywords; providing script code for `OnMouseOver` events and/or the like where related keywords may be configured to display a title and description of the top listings; etc. See, [0030] for translating web content into cost-per-click search content, easy to implement JavaScript code modules, and allowing advertisers to access and modify criteria for the optimization of keyword and/or destination link correlation.
Singh discloses in which the menu items are links to effect a purchase, in which the hierarchy of menu items is structured for activation triggered interaction with an ad;…distribute, via a communications network, the initial hierarchy menu data structure for consideration by menu viewers; See, [0233, 0199].
Singh does not disclose verify that the initial hierarchy menu datastructure’s reference target identifiers and associated menu item information are valid; 

Singh discloses obtain menu viewer’s usage tracking indicia datastructure of the initial hierarchy, in which the menu viewer’s usage tracking indicia datastructure includes a number of impressions made by menu items, in which the menu viewer’s usage tracking indicia datastructure includes which menu item is widgets engaged;  Examiner note: Little is already cited to disclose a graphical user interface menu item widgets. See, [0087]. See, [0249]. See, [0246].
Singh discloses provide an update to the graphical user interface menu item widgets in the initial hierarchy menu datastructure based on the indicia of usage. Examiner note: Little is already cited to disclose a graphical user interface menu item widgets. See, [0213].
Therefore, from the teaching of Kotas, it would have been obvious to one having ordinary skill in the art at the time the invention was made for hierarchal menu and the tracking of clicks and impressions, as disclosed by Singh, to verify and validate the link, as taught by Kotas, for the purpose of allowing the system to associate all of the seller listings for a 
Therefore, from the teaching of Little, it would have been obvious to one having ordinary skill in the art at the time the invention was made for hierarchal menu of advertising search results, as disclosed by Singh in view of Kotas, to generate a graphical user interface menu item widgets, as taught by Kotas, for the purpose of increasing the likelihood of connecting with purchasing consumers by creating ads that appeal to potential customers and publishing the ads in media those customers are most likely to view. [0003].

Response to Arguments
As an initial matter, the claim are interpreted under the broadest reasonable interpretation in view of the specification without reading unclaimed limitations in to the claims. The applicant arguments point to specific features in the specification that are not claimed. The claims recite a “hierarchy menu data-structure” and “tracking indicia data-structure”. Merriam-Webster defines a hierarchy as “a graded or ranked series, such as a hierarchy of values” and a menu as “a list shown on the display of a computer from which a user can select the operation the computer is to perform”. At best these features amount a graded list shown on a display of a computer from which the user can select operations, which is stored in a data structure. In computer science, a data structure is a data organization, management, and storage format that enables access and modification. For example, JavaScript or any other code are examples of data structure.
Further, one has to go no further than background of provisional applications 60/726,689 and 60/642,809 for a disclosure of the internet, network, TCP/IP, world wide web, universal resource locator, universal resource identifier and digital object identifier. The applicant explains 
Further, US 7,440,953 claims a unique persistent and universal name identifier. The claims in US 7,440,953 are based in on UPUNI, and most of what is claimed in this application was disclosed in the earlier applications for the purpose of describing the state of the art prior to 2005 in the context of  how something like a UPUNI’s could be used to improve processes related to these concepts. The claims in this application are not directed to the use of UPUNI or using something like it.
Regarding 101: Examiner respectfully asserts that the analysis did not ignore the claimed steps. The analysis under Prong 1 demonstrates the abstract concepts and Prong 2 considers the additional elements of processors, memory, data structures and identifiers that are linked to menu items and distributed via a communication network.
The claims do not recite a GUI, nor do the claims recite a particular data structure. Instead, the claims offer a user interface generation apparatus in the preamble, which at best amount to a computer with software that could be used to generate a user interface. The claims recite “graphical user interface menu item widgets”, which does not limit the widget to the pop-
Next, the applicant points to the specification’s definition of an ISICI. The specification at [0051] defines ISICI as “The Integrated, Information-Engineered and Self-Improving Advertising, E-Commerce and Online Customer Interactions Apparatuses, Processes and Systems (hereinafter " ISICI")”. Creating label that encompasses all the processes and system described in the specification then stating it is unconventional does not make it so when claims fail to include meaningful limitations about and ISICI. Further, creating a menu on a computer referencing a link (URL), displaying the menu, tracking usage (clicks), modifying the menu based on the tracking were all made available by URL on internet webpages.
A digital object identifier is a persistent identifier or handle used to identify objects uniquely, such as those standardized by the International Organization for Standardization. circa
2000. The applicant’s use of this term is consistent with accepted meaning and examiner has no issue with the term. See, [0063].  However, the claims recite a link and a reference target 
	Paragraph [0082] of the applicant’s specification is contrasting a Syndicator integrated into a content provider’s server with other embodiments. A Syndicator is not claimed, the claims are not limited to this embodiment, nor are any features that even suggest the advantages. Paragraph [0315] asserts more efficient data structures, but the claimed data structures are not specific, nor do the claims suggest any form of technical improvement, which is unlike Enfish.
Examiner finding under Prong 2 is that the claimed computerized device are computers (memory and processors) along instructions to implement the abstract idea on a computer, and merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
	Under Prong 1, there is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception or to prove limitations are abstract. Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-64, 115 USPQ2d 1090, 1092-94 (Fed. Cir. 2015) (same); Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347, 113 USPQ2d 1354, 1357-58 (Fed. Cir. 2014) (same). 
Under Prong 2 and Step 2B, the examiner has provided the reasoning explaining why the additional elements failed to integrate the exception into a practical application and failed provide an inventive concept by adding a meaningful limitation to the claimed exception. Examiner did not assert that something is well-known, routine, conventional activity. the examiner must provide a further factual basis or take official notice.

Regarding the rejection under 35 USC 103: Under the broad reasonable interpretation a “hierarchy menu data-structure” is well within the scope of webpage results displayed as a ranked list of search results shown on a display of a computer from which the user can select a menu time to access a webpage to effect a purchase. Paragraph [0081] of the applicant’s specification discloses a specific menu, but further states “Numerous other menu format embodiments may be used. MultiLink information may be displayed in any conceivable menu format, or not via a menu format at all.” The menu being claimed is not specific, nor does it limit the claims to a type of menu or a particular format or technique for displaying the data structure of menu items. The only mention of an initial hierarchy menu datastructure is in the claims, and in view of the specification this term must be interpreted broadly. 
The rejection explicitly stated “hierarchal menu and the tracking of clicks and impression, as disclosed by Singh”. Singh shows a “hierarchy menu data-structure” of ranked search results in Figure 7. The initial hierarchy menu data structure is the results that are presented to users. Clicks and impression are tracked, which increases or decreases the ranking of menu items and as a result the ranking is updated, which updates ranking in the initial hierarchy menu data-structure on subsequent displays. Singh does not disclose verifying the links to the items listed in the menu are valid and a secondary reference is cited because the landing page linked to the results could have become in valid, which means it is possible that the target identifier URL for the menu item, such as “We Buy and Sell Zip Drives”, is not valid. Therefore, Kotas is cited to disclose verifying the product detail page and link are valid.
interaction interface elements such as buttons, check boxes, cursors, graphical views, menus, scrollers, text fields, and windows (collectively referred to as widgets) similarly facilitate the access, capabilities, operation, and display of data and computer hardware and operating system resources, and status.”
The claims recite “graphical user interface menu item widgets”, which does not limit the widget to the pop-up menu in the specification at [0126] because a pop-up menu widget is a menu of multiple items within the pop-up menu widget and the claimed item widgets are the items themselves. Therefore, the claimed widget is interpreted in view of [1565] and one skilled in the art would understand “widget” as a broad term that can refer to either any GUI (graphical user interface) element or a tiny application that can display information and/or interact with the user. A widget can be as rudimentary as a button, scroll bar, label, dialog box or check box; or it can be something slightly more sophisticated like a search box, tiny map, clock, visitor counter or unit converter. 
At [0233] Sign discloses a ranked list of text fields 710a-710h and “710a in a search result list consists of a description 720 of the web site, preferably comprising a title and a short textual description, and a hyperlink 730 which, when clicked by a searcher, directs the searcher's browser to the URL where the described web site is located… The "click through" of a search result item occurs when the remote searcher viewing the search result item  interaction interface elements of a hyperlink, which means 720 in Singh is a “widget” in view of  [1565] of the applicant’s published specification. See also, [0199].
An alternative rejection under 35 USC 103 has also been provided. Little discloses generating a pop-up menu widget that creates a ranked list of selectable menu of keyword advertisements. See, [0019,0021, 0028] for a widget (pop-up window, pop-under window, dialog box, etc.) geared towards web-based presentation platforms such as DHTML and Flash. See, [0020] for selecting keywords (menu items) using word ranking based on popularity and search engine queries, and pricing of words from advertising networks. See, [0021] for advertising information including target words, words of brands or products and the services widget may expand itself in a tree-like manner and associated keywords may periodically be rotated in order to evaluate and optimize user click-through-rates. See, [0029] for a list of java script code modules that include providing a pop-up list (e.g., a DHTML layer) of related searches, providing a weighting function for ranking keywords based on the volume of searches, weighting on price, rotating through keywords to determine which ones provide the best click-through-rates; rotating through top-related keywords; determining related keywords; providing script code for `OnMouseOver` events and/or the like where related keywords may be configured to display a title and description of the top listings; etc. See, [0030] for translating web content into 
Further, the applicant’s specification at [0125] explain provides http://www.hiermenuscentral.com by Peter Belesis where HierMenus may be used to generate the pop-up as specified by the menu specification. Clearly an entire website dedicated to the subject at the demonstrates that these types of menu structures where at the least known and examiner provides an examples from the website that the applicant suggests using to generate the widget. See, Peter Balesis, “Using Classes”, which is attached as NPL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egger US 6,233,571 for different types of menus, Porter US 2002/0059272 for ranking nodes, Dominowska US 2006/0085766 for log menu with items representing links from ranked categories, and Pugliese US 2004/0015500 and Cazier US 2004/0036779 ranking menu items by most frequently used. HierMenus.com for menu widgets at Peter Balesis, “Using Classes”, http://www.hiermenuscentral.com/samples/ : 12 December 2004 from a search on the URL of (http://www.HierMenus.com:); archived at Wayback Machine (https://web.archive.org/); citing a capture dated 7 March 2022.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688